ACCEPTED
                                                                                      01-15-00149-CR
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                4/17/2015 12:38:05 PM
                                                                                  CHRISTOPHER PRINE
                                                                                               CLERK

                        No. 01-15-00149-CR
                                 In the
                          Court of Appeals                     FILED IN
                                                        1st COURT OF APPEALS
                                For the                     HOUSTON, TEXAS
                        First District of Texas         4/17/2015 12:38:05 PM
                              At Houston                CHRISTOPHER A. PRINE
                                                      Clerk

                             No. 1974171
              In the County Criminal Court at Law No. 4
                       Of Harris County, Texas
                      
                         JAMES GUZMAN
                               Appellant
                                   V.
                      THE STATE OF TEXAS
                               Appellee
                      
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                        
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

         1. The State charged appellant by information with assault, enhanced

         with a prior conviction for felony assault-family member. (C.R. at 7)

         Appellant pled guilty pursuant to a plea bargain agreement reached

         between himself and the State. (C.R. at 10-11) Appellant was sentenced

         to 120 days in the Harris County Jail with credit for eight days served.

         (C.R. at 16) Appellant timely filed notice of appeal, however the trial
 court did not certify his right to appeal. (C.R. at 19; see C.R. at 23) The

 State’s brief was due on April 17, 2015. The following facts are relied

 upon to show good cause for an extension of time to allow the State to

 file its brief:


    a. The undersigned attorney was not assigned this brief until
        April 10, 2015.

    b. Appellant’s appeal in this case is joined by appeals in two
        additional cases: Nos. 01-15-00150-CR and 01-15-00151-CR.
        These briefs were not assigned to the undersigned attorney until
        April 10, 2015.

    c. The undersigned attorney was involved in the following written
        appellate projects during the time the undersigned attorney was
        assigned State’s reply brief in this case:

         (1)       Gary Martins v. State of Texas
                   No. 14-14-00688-CR
                   Brief Due: May 4, 2015
                   Brief Submitted: April 17, 2015
         (2)       Manuel Nava v. State of Texas
                   No. 01-14-00628-CR
                   Brief Due: May 6, 2015
         (3)       Sammie Davis v. State of Texas
                   No. 14-14-00778-CR
                   Brief Due: May 6, 2015
         (4)       Mark Mahlow v. State of Texas
                   No. 01-14-00753-CR
                   Brief Due: May 11, 2015

Consequently, the undersigned attorney has been unable to complete
the State’s reply brief in this case in the time permitted despite due
diligence, and the requested extension of time is necessary to permit
the undersigned attorney to adequately investigate, complete, and
        file the State’s appellate brief for this cause. The State’s motion is
        not for purposes of delay, but so that justice may be done.


WHEREFORE, the State prays that this Court will grant a thirty day extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case.



                                                    Respectfully submitted,

                                                    /s/ Patricia McLean
                                                    PATRICIA MCLEAN
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002-1923
                                                    (713) 755-5826
                                                    McLean_Patricia@dao.hctx.net
                                                    TBC No. 24081687
                            CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument will be served by mail
to:

James E. Guzman, pro se
TDC# 01023457; SPN 01125709
Texas Department of Criminal Justice
P.O. Box 99
Huntsville, TX 77342-0099




                                                      /s/ Patricia McLean
                                                      PATRICIA MCLEAN
                                                      Assistant District Attorney
                                                      Harris County, Texas
                                                      1201 Franklin, Suite 600
                                                      Houston, Texas 77002-1923
                                                      (713) 755-5826
                                                      McLean_Patricia@dao.hctx.net
                                                      TBC No.24081687
Date: April 17, 2015